      Case 4:18-cv-03967 Document 25 Filed on 11/16/19 in TXSD Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

DENNY ROGERS AND MARIA CASAS                                 §
         Plaintiffs,                                         §
                                                             §
versus                                                       § CIVIL ACTION NO. 4:18-CV-03967
                                                             §
USAA GENERAL INDEMNITY COMPANY                               §
         Defendant.                                          §

                                 JOINT NOTICE OF SETTLEMENT

         Plaintiffs, Denny Rogers and Maria Casas, and Defendant, USAA General Indemnity

Company (“USAA GIC”), appearing in its fiduciary 1 capacity as the fiscal agent 2 of the United

States and at the expense of the United States Treasury, 3 file this Joint Notice of Settlement. The

Parties represent that this matter has settled, subject to FEMA concurrence, and the necessary

documentation to seek and obtain FEMA concurrence is being submitted. The Parties anticipate

that FEMA concurrence will be obtained, and the appropriate settlement documents will be drafted

for execution.

         The Parties ask for sufficient time to finalize settlement documents before the case is

dismissed so that all settlement proceeds may be properly distributed. Ms. Casas passed away. Mr.

Rogers is probating Ms. Casas’ will, and he anticipates being named the executor of her estate.

The parties ask, however, for sufficient time to allow Mr. Rogers to finalize this process before

finally dismissing this case.




1
    See 44 C.F.R. § 62.23(f).
2
    See 44 U.S.C. § 4071(a)(1); Gowland v. Aetna, 143 F.3d 951 (5th Cir. 1988).
3
    See 42 U.S.C. § 4017(d)(1); Van Holt v. Liberty Mutual Fire Ins. Co., 163 F.3d 161 (3d Cir. 1998).
      Case 4:18-cv-03967 Document 25 Filed on 11/16/19 in TXSD Page 2 of 3



       Given the foregoing settlement, the Parties respectfully request that the Court cancel the

status conference currently set for November 18, 2019, at 10:00 a.m. And that they not be required

to appear for that hearing.

       Additionally, the Parties ask the court to enter a conditional dismissal to allow for FEMA

concurrence and for Mr. Rogers to finalize the probate proceedings so that the Parties can properly

finalize settlement documentation. If the Parties are unable to finalize the settlement within the

time the court permits, then they request the opportunity to re-open the case for further

proceedings.

Submitted: November 16, 2019




                                               -2-
         Case 4:18-cv-03967 Document 25 Filed on 11/16/19 in TXSD Page 3 of 3




LAW OFFICE OF SHANE MCLELLAND                LUGENBUGHL, WHEATON, PECK, RANKIN
                                             & HUBBARD
By: _/s/ Shane McClelland_____               By: /s/ Tina L. Kappen____________________
Shane McClelland                             Tina L. Kappen
Bar No. 24046383                             Louisiana State Bar 29579
SDTX Bar No. 642324                          tkappen@lawla.com
shane@hmtrial.com                            Seth Schmeeckle
LAW OFFICE OF SHANE MCCLELLAND, PLLC         Texas State Bar No. 24072911
440 Cobia Drive, Suite 101                   Louisiana State Bar No. 27076
Katy, Texas 77494                            Federal ID No. 1089327
Telephone: 713-987-7107                      sschmeeckle@lawla.com
Facsimile: 832-827-4207                      LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD
                                             A LAW CORPORATION
Attorney for Denny Rogers and Maria Casas    601 Poydras, Ste. 2775
                                             New Orleans, Louisiana 70130
                                             504/568-1990 – Telephone
                                             504/310-9195 – Facsimile

                                             Sarah A. Nicolas
                                             State Bar No. 24013543
                                             Federal No. 32122
                                             snicolas@ramonworthington.com
                                             Sofia A. Ramon
                                             State Bar No. 00784811
                                             Federal No. 20871
                                             sramon@ramonworthington.com
                                             Elizabeth Sandoval Cantu
                                             State Bar No. 24013455
                                             Federal No. 310028
                                             ecantu@ramonworthington.com
                                             Dan K. Worthington
                                             State Bar No. 00785282
                                             Federal No. 15353
                                             dworthington@ramonworthington.com
                                             Stephen W. Bosky
                                             State Bar No. 24087190
                                             Federal No. 3076205
                                             sbosky@ramonworthington.com
                                             RAMON | WORTHINGTON
                                             11940 Jollyville Road, Suite 125-S
                                             Austin, Texas 78726
                                             512-643-6005 Telephone
                                             512-597-9397 Fax
                                             Electronic Service to:
                                             efile@ramonworthington.com
                                             Attorneys for USAA General Indemnity Company



                                            -3-
